Citation Nr: 0412401
Decision Date: 05/12/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-16 014A	)	DATE JUN 21 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


ORDER


      The following correction is made in a decision issued by the Board in this case on May 12, 2004:

      ORDER on page 11 is amended to read as follows:  
 
Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of infections of the left hip is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0412401	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of infections of the left hip. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967 and from March 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision that denied the 
veteran's claim for VA compensation benefits under 
38 U.S.C.A. § 1151 for residuals of infections of the left 
hip.  In June 2001, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  In May 2002, the 
case was sent to the Board's Evidence Development Unit (EDU).  
In May 2003, the case was again remanded to the RO.


FINDING OF FACT

Any additional disability the veteran had following 
hospitalization and treatment at a VA facility regarding his 
left hip did not result from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of infections 
of the left hip as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In October 1993, the veteran underwent an anterior cervical 
fusion with a left iliac crest bone graft.  It was noted that 
he tolerated the procedure well.  

In April 1994, the veteran presented for VA treatment with 
complaints that his left hip bone graft was not healing.  He 
said his symptoms included left hip pain and swelling.  On 
examination, the left anterior iliac crest had a well-healed 
incision.  There was tenderness to palpation at the edges of 
the harvest site.  There was no evidence of infection or 
herniation.  The diagnostic impression was a tender iliac 
crest harvest site.  

In August 1994, the veteran was hospitalized for several 
days.  It was noted that he had a palpable defect of the left 
hip.  Treatment included exploration of the left iliac crest, 
resection of the scar with neuroma, and reconstruction of the 
crest with Steinmann pins and methyl methacrylate.  It was 
noted that the veteran was told of the risks of surgery 
including infection, bleeding, damage to neurovascular 
structures, failure to obtain desired results, pain, and even 
death. 

VA medical records, dated in 1998, show that the veteran was 
treated for chronic infections of the left iliac crest with 
symptoms including pain, swelling and drainage.  It was noted 
that cultures of bone and soft tissue were variously positive 
for coagulase negative staph, staphylococcus aureus, 
peptostreptococcus, dipseriods, and pseudomonas.  Methyl 
methacrylate was also noted.  Treatment included periods of 
hospitalization during which he underwent irrigation and 
debridement.  He also had a metallic plate inserted in his 
left hip to improve the contour.  

At a January 2002 RO hearing, the veteran testified that he 
underwent a cervical spinal fusion in 1993.  As part of the 
procedure, he said, donor bone was taken out of his left 
iliac crest.  He said that there were problems at the donor 
site, including skin irritation among other things.  He said 
he was later hospitalized in 1994 for reshaping of the iliac 
crest.  In 1998, he said, he developed a lot of swelling at 
the donor site.  He said he was taken to the hospital and it 
was discovered he had an infection.  He said he underwent 
five to six surgeries for treatment of his infections.  He 
said he and his wife were told by VA physicians that his 
infection was initially contracted during VA treatment and 
laid dormant. 

In May 2002, the Board directed that the EDU conduct 
development of the veteran's claim to include having a 
physician thoroughly review the claims file, examine the 
veteran, and answer a series of questions that addressed the 
etiology of his left hip problems.  In a September 2002, a VA 
examiner addressed the Board's directives.  It was noted that 
a thorough review of the claims folder had been made.  From a 
historical perspective, it was noted that the veteran had 
undergone an anterior cervical spine fusion involving C3-C4 
and C5-C6 for treatment of degenerative disc disease and 
possible foraminal spinal stenosis.  Bone was harvested from 
the left iliac crest for donation to the cervical area.  
Following surgery, the veteran's neck symptoms subsided and 
fusion took place.  Thereafter, in March 1994, he began 
having discomfort at the donor site.  It was suspected that 
he had a neuroma at the left hip incisional site; and in 
August 1994 he underwent a procedure whereby the alleged 
neuroma was excised.  Over the next few years, the veteran 
did well.  In March or April 1998, the veteran developed 
swelling, and he underwent incision and drainage.  Cultures 
were taken and it was determined that he had staphylococcus 
coagulates-negative, pseudomonas, and some other organisms 
like diptheroids.  He underwent several more procedures in 
the same area and was put on antibiotics.  Towards the later 
part of 1998, sometime in September or October, it was noted 
that his drainage problems had resolved.  Later in 1998, 
however, he underwent further removal of retained fragments 
of methyl methacrylate.  Thereafter, there is no further 
mention of any drainage.  The veteran did, however, complain 
of discomfort in the hip area.  In May 1999, he was brought 
to the emergency room.  Apparently, he had an accident in 
which a cow ran into him, causing him to land on his left 
hip.  Following an examination, the diagnoses were old 
chronic osteomyelitis of the left ilium (resolved), retained 
plate and screws of the left ilium, and chronic pain of the 
left ilium and hip joint of unknown etiology.  It was noted 
that there was the suggestion that the veteran may have a 
neuropathy involving the sciatic nerve which caused most of 
his discomfort in the hip region and the long posterior 
aspect of the thigh.  It was noted, however, that neuropathy 
did not explain the discomfort that was in the anterior 
aspect of the thigh or the diminished sensation in the entire 
left lower extremity.  

The September 2002 report also details the VA examiner's 
responses to the Board's questions.  It was specifically 
opined that the signs and symptoms of the veteran's infection 
did not present until about 1998, four years after his last 
surgery of the ileum.  It was acknowledged that there were 
foreign bodies in the left hip in the form of two Steinmann 
pins and methyl methacrylate.  It was also opined that there 
was a slight possibility that the veteran could have had a 
very low grade infection at the time of his VA surgery.  It 
was opined, however, that it was more probable that the 
infection got seated in the area sometime later and probably 
(originated) closer in time to the symptoms that appeared in 
1998.  Following a very close inspection of the entire claims 
file, it was opined that the record failed to reveal 
negligence, lack of judgment or other fault on the part of 
the VA and its personnel during the course of his care 
including surgery.  It was noted that an infection at the 
site of the implant could occur many years following the 
initial surgery.  It was noted that there was virtually no 
way of being able to conclude that there was an implantation 
of organisms at the time of the surgery given the long period 
during which he had been symptom-free.  It was generally 
noted that infection could stem from foreign bodies within 
the veteran's own tissues or from some minor episode of 
illness.  The examiner opined that as far as he could tell 
there was no evidence of any negligence.  It was noted that 
there was no reason for the veteran's surgeons to feel that 
an infection would occur in the areas of the surgical donor 
site many or a few years down the road. 

In February 2003, the veteran was hospitalized.  He was noted 
as having a chronic recurrent infection of the left iliac 
crest with retained implants.  VA treatment records dated in 
April and May 2003 show that the veteran's wound of the iliac 
crest was continuing to close, and there were signs of 
resolving infection.



Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
April 1999 RO decision that denied his claim.  The veteran 
was issued a statement of the case (SOC) (in June 1999), and 
a supplemental statement of the case (SSOC) (in August 2003).  
The Board concludes that the RO decision, SOC, SSOC, and 
letters sent to the veteran over the years, particularly the 
June 2003 VCAA letter informed him of:  why the evidence on 
file was insufficient to grant compensation under 38 U.S.C.A. 
§ 1151; what evidence the record revealed; what VA was doing 
to develop the claim; and what information and evidence was 
needed to substantiate his claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He was for the most part informed 
to submit everything he had with regard to his claim.  
Finally, it is noted the VCAA letter was issued following the 
adverse decision; however, given that VA's duty to notify and 
assist have been fully met, there is no prejudice.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The Court has clearly established that the issuance 
of documents, incorrectly timed, is not fatal.  Archbold v. 
Brown, 9 Vet. App. 124 (1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  It is 
noted that the veteran was afforded a VA examination in 
September 2002 which addressed the critical questions in this 
claim.  In addition, all identified outstanding records have 
been obtained.  Given the present circumstances, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Legal Analysis

The veteran contends that he developed chronic left hip 
problems (infections) as a result of VA treatment.  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United 
States Congress.  See § 422(a) of PL 104-204.   The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

The record reveals that the veteran was hospitalized at a VA 
facility in October 1993 where he underwent an anterior 
cervical fusion with a left iliac crest bone graft.  It was 
noted that he tolerated the procedure well.  Several months 
later, in April 1994, the veteran complained of left hip 
pain.  An evaluation was completed and no infection was 
found.  The diagnostic impression was a tender iliac crest 
harvest site.  Many years later, in 1998, the veteran 
developed chronic infections of the left hip which repeatedly 
required treatment including irrigation and debridement and 
medication.

The veteran's statements and testimony (and that of his wife) 
reflect the argument that his left hip infections are 
attributable to VA treatment either at the time of his 
initial cervical spine surgery with left hip bone graft in 
1993 or later in 1994.  They have indicated that VA 
physicians informed them that the infection was contracted 
during VA treatment and laid dormant.

In September 2002, the veteran's case was reviewed by an 
examiner to determine the cause of the veteran's left hip 
problems.  It was opined that it was more probable that the 
veteran's infection of the left hip got seated after surgery, 
probably closer in time to the symptoms that appeared in 
1998.  It was essentially opined that there was no 
negligence, lack of judgment or other fault on the part of 
the VA and its personnel during the course of the veteran's 
care including surgery.  It was pointed out that an infection 
at the site of the implant could occur many years following 
the initial surgery.  It was noted that there was virtually 
no way of being able to conclude that there was an 
implantation of organisms at the time of the surgery given 
the long period during which the veteran had been symptom-
free.  It was noted that there was no reason for the 
veteran's surgeons to feel that an infection would occur in 
the areas of the surgical donor site many or a few years down 
the road. 

The evidence establishes that the veteran has residuals of 
infections, however a  preponderance of the evidence is 
against the claim.  There is no competent evidence that the 
treatment VA provided involved any element of fault.  The 
September 2002 opinion, discussed above, is to the effect 
that there was no negligence or fault on the part of VA.  
This opinion was rendered following a thorough review of the 
claims file as well as an examination and interview of the 
veteran.  Further, there are no records indicating an event 
not reasonably foreseeable.  Notably, in 1998, the veteran 
was specifically informed that infection was among the 
possible consequences of his left hip surgery.  Although the 
examiner noted that there could be an infection at the site 
of an implant many years following surgery, he also noted 
that an infection at the implant site could stem from 
circulating organisms rather than the operative procedure 
itself.  Thus, the remote infection is not due to VA 
treatment but rather the infection is just in the same 
location as the treatment.  Such happenstance is not 
indicative of a cause and effect, fault, or an event not 
reasonably foreseeable. 

The veteran and his wife have testified as to the 
difficulties he associates with VA treatment, including 
chronic infections of the left hip which result in pain, 
swelling and drainage.  Their opinion as to whether VA 
provided proper treatment or whether or not VA was at fault 
is not competent medical evidence.  The Court has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Further, the Court has held 
that a veteran's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

In summary, all competent evidence of record is to the effect 
that the veteran's treatment was proper.  The preponderance 
of evidence is against this claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of infections of the left hip.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



